TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00031-CV


                                      M. E. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-08-0142-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant M. E. D. filed his notice of appeal on January 17, 2014. The appellate

record was complete January 30, 2014, making appellant=s brief due February 19, 2014. On

February 20, 2014, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellant=s brief no later than March 10, 2014. If the brief is not filed by

that date, counsel may be required to show cause why she should not be held in contempt of

court.

               It is ordered on February 21, 2014.
Before Justices Puryear, Goodwin and Field